                          Case 20-10747-LMI   Doc 20    Filed 03/16/20     Page 1 of 2
Form CGFCRD3 (4/4/2019)

                                United States Bankruptcy Court
                                        Southern District of Florida
                                          www.flsb.uscourts.gov
                                                                                 Case Number: 20−10747−LMI
                                                                                 Chapter: 7

In re:
Nibaldo Dominguez Morales
aka Nibaldo Dominguez, aka Nibaldo Morales
19521 Holiday Road
Miami, FL 33157

SSN: xxx−xx−1462


                                        RENOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on April 16, 2020 at 09:30 AM at the following
location:

C. Clyde Atkins U.S. Courthouse
301 North Miami Avenue
Courtroom 8
Miami FL 33128

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
Telephonic hearings. The following telephonic service providers CourtCall (888) 882−6878 or Court
Solutions (917) 746−7476) will be permitted in ALL matters. Visit the court website to determine which
service provider is being used by the presiding judge. Individuals not represented by counsel will be able to
use the telephonic services FREE of charge. All attorneys shall advise their clients NOT to appear at the
courthouse.

to consider the following:

Reaffirmation Agreement with Exeter Finance LLC Filed by Creditor Exeter Finance LLC. (AIS Data
Services (ANRawal)) (13) NOTE: Debtor's presence is imperative to protect their rights. Debtor
represented by counsel must reach out to their attorney at least (48) hours prior to the date of the
hearing to arrange for Court Call appearance.

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.
                 Case 20-10747-LMI   Doc 20    Filed 03/16/20   Page 2 of 2

Dated: 3/16/20                                CLERK OF COURT
                                              By: Noemi Sanabria
                                              Courtroom Deputy
